   Case: 1:19-cv-04402 Document #: 56-4 Filed: 09/11/20 Page 1 of 1 PageID #:269
                                                         Exhibit D to Motion to Withdraw


06/12/15
                                     United States District Court
                                     Northern District of Illinois

                             Notification of Party Contact Information

Directions: This form must be attached to a motion to withdraw from a case when no other
attorney of record has been noted on the docket. A completed form must be electronically filed
as an attachment to the motion to withdraw. The address and telephone number of your client
must be completed on this form to enable the Court to contact your client in the future if the
motion to withdraw is granted.



       Case Number: 19-CV-4402

       Case Title: Timothy Weakley v. Cargo Network Leasing, Inc., et al

       Judge: Hon. Andrea Wook



       Name of Attorney submitting the motion to withdraw:
        Mary Cannon Veed

       Name of Client:
        Timothy Weakley


       Mailing address of Client: 414 East Mountain View Road #503

       City: Johnson City                              State: Tennessee

       Zip: 37601-1277                     Telephone Number: 423-797-0096


       I attest that the above information is true and correct to the best of my
       knowledge.

Signed: ___/s/ Mary Cannon Veed_____________________________________________________

Date: September 9, 2020
